DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 23 June 2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9, 15, 16, and 19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 9, line 8, the recitation “the concrete” appears to lack proper antecedent basis. Is “the concrete” referring to the concrete surfaces?
Regarding claim 16, the claim sets forth “an in-situ rigid wall assembly according to claim 9” but goes on to recite “in a multi-storey building where the wall assembly is an internal wall”. These recitations are vague and indefinite. Either the claim is directed to a wall assembly intended to be used in a multi-storey building OR the claim should be directed to a multi-storey building comprising a rigid wall assembly according to claim 9. As written, the claim is directed to the wall assembly, but the table is choosing slot length relative to space between storeys if the building. The storeys of the building are not positively/properly recited and therefore do not further limit the structure of the present claims. You cannot claim the specifics of the slot length depending from dimension of structure which are not claimed.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim 1, 5-8, 10, 20, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,458,972 B1 to Stodola et al. in view of US 2006/0032157 A1 to Baryla et al.

Regarding claim 1, a wall frame comprising top and bottom tracks (footer not shown; Column 4, lines 10-12; Header 43) secured to top and bottom surfaces (41), the tracks accommodating spaced studs (42) extending between the top and bottom tracks in fixed spaced relation to form with the top and bottom tracks a rigid frame (Fig.4), spaced fasteners (Fig.1) used to secure the tracks to the surfaces, each fastener comprising a hold section (exposed thread portion of 27, Fig.5), a head (23) and a deflection guide slideway (22) movable up, down to account for surface deflection (Fig.5), the fastener having a stop (top of 22, Fig.5) adapted to set the distance of the head from the top surface and thereby set the track distance from the top surface (Fig.5), the studs being rigid with the tracks to inhibit relative movement between the studs and the tracks (42 and 43 are secured to one another without movement) while the distance of the head from the top surface is selected to accommodate top surface movement by permitting relative movement between the top track and the fasteners due to said surface deflection of the said top surface (41 and 42 move relative to one another).
Stodola does not disclose the tracks having channels accommodating spaced studs, the top track having axially spaced axially extending slots of predetermined length, some of said fasteners passing through the slots in the top track having a predetermined length; and the deflection guideway of the fasteners movable along the respective slot.
Baryla et al. disclose the tracks (301, Fig.3a-d) having channels (315) accommodating spaced studs (205), the top track having axially spaced axially extending slots (325) of predetermined length (length of slots), some of said fasteners (241) passing through the slots in the top track having a predetermined length; and the deflection guideway of the fasteners movable along the respective slot (Fig.4).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the framing assembly of Stodola with upper and lower tracks which have channels to accommodate the studs as taught by Baryla et al. Metallic framing elements and wooden framing elements are both notoriously well known in the art and each have their known benefits. Replacing the wooden top and bottom headers with the metallic tracks of Baryla would not have yielded unexpected results. Further Baryla et al. teaches elongated slots which would add the benefit of allowing the frame of Stodola to not only accept deflection in the vertical direction but would also allow movement in the horizontal direction, increasing the resistance to earthquakes and other larges forces or movements.
Regarding claim 5, Stodola discloses wherein the deflection guide slideway extends from a stop face located at one end of the hold section and along the fastener to the head (Fig.5), the effect being that when the stop face is hard up against the top surface the head is at a predetermined distance from the surface and this distance from the surface is substantially the same for all the fasteners along the track (Fig.5).  
Regarding claim 6, Stodola discloses wherein the deflection guide slideway is a shank section of the fastener (22; Fig.5) and the stop comprises a physical stop (end of 22) to limit penetration of the hold section into the top surface, and wherein the head has a flange adapted to be secured in register with the track at a predetermined distance from the top surface determined by the stop and the shank section providing a dowel function enabling sliding movement of the fastener relative to the track in order to take account of deflection of the surface relative to the track (Fig.5).  
Regarding claim 7, Stodola discloses wherein each fastener has a transversely extending stop face at a hold section end of the deflection guide slideway (Fig.5).  
Regarding claim 8, Stodola discloses wherein the deflection guide slideway is a dowel section and there is a stop face as an outer edge of one end of the dowel section at a juncture between the dowel section and the hold section (Fig.5).  
Regarding claim 10, Stodola discloses a method to secure a wall track to an underside of a surface comprising: preparing a wall frame track (43) through which respective deflection guide slideways (22) can pass for predetermined movement in concert with the surface and within the openings; providing fasteners (21) each having a hold section (section in 43, Fig.5), a head (23) and a deflection guide slideway (22); securing the track using the hold section of the fasteners with the deflection guide slideway of each fastener being able to move in its respective opening to account for surface deflection (Fig.5), the fastener automatically setting track spacing from the surface (Fig.5).  
Stodola discloses fasteners through the track but does not specifically disclose spaced guideways within a track.
Baryla et al. disclose a track member having a channel with spaced elongated guideways.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the framework of a wall of Stodola from aluminum or steel track having elongated slots as taught by Baryla such as is well known in the art. Track framing is relatively lightweight and they are also termite resistant. The interchangeability between wooden studs, headers and footers and metal studs, and channel track is notoriously well known, both of which having pros and cons. The elongated slots enable the wall and the associated ceilings and floors to shift relative to one another due to deflections or movements caused by weather, temperature, earthquakes, etc. The combination of Stodola and Baryla et al. will provide flexibility in both the vertical and the horizontal direction.
Regarding claim 20, Stodola discloses wherein the deflection guide slideway is a shank section of the fastener and the stop comprises a physical stop to limit penetration of the hold section into a said surface, and wherein the head has a flange adapted to be secured in register with the track at a predetermined distance from the surface determined by the stop and the shank providing a dowel function enabling sliding movement of the fastener relative to the track in order to take account of deflection of the surface relative to the track (Fig.5).
Regarding claim 21, Stodola and Baryla et al. disclose wherein the top and bottom tracks define an internal wall height between top and bottom surfaces (Fig. 4/9, bottom header not shown; and Fig. 2b, respectively), and Baryla et al disclose the slots have a slot length selected according to the internal wall height (slot length is a predetermined length; therefore slot length would be chosen to accommodate a wall height in which the tracks would be used).
The final structure is examined for novelty, not the process of manufacturing or selecting sizes of the final product.

Claim 9, 15, 16, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,458,972 B1 to Stodola et al. in view of US 2006/0032157 A1 to Baryla et al. in view of US 9,719,253 B2 to Stahl, Jr. et al.

Regarding claim 9, Stodola discloses an in situ rigid wall assembly comprising an upper track (43), a lower track (not shown; Column 3, lines 10-12) , wall frame elements (42) extending between the tracks and being fixed to the tracks (forms a rigid frame), the wall assembly being secured to surfaces via the tracks (Fig.4 and 5), the upper track being spaced from an adjacent said surface (Fig.5) and being in axial slidable engagement with spaced fasteners passing through (Fig. 4 and 5), each fastener having a deflection guide slideway (22) passing through the track and a stop (top end of 22, Fig.5) setting a gap of predetermined width between the track and the surface determined 3Atty. Dkt. 19-909049Preliminary Amendmentby the position of the stop, and wall cladding (92, Fig.14) secured to the wall frame elements and to the tracks.  
Stodola does not specifically disclose concrete surfaces, wherein the upper track having axially spaced and axially extending slots of predetermined length and being spaced from an adjacent said concrete surface and being in axial slidable engagement with spaced fasteners passing through each of the slots, and a filler or spacer arrangement employed in the gap; the slot length and the gap width being selected to accommodate movement of the concrete surface.
Stodola does discloses providing the taught wall assemblies to offset any uneven concrete work (Column 2, lines 1-8).
Baryla et al. discloses concrete surfaces (Paragraph [0004]), wherein the upper track (301, Fig.3a-3d) having axially spaced and axially extending slots (325) of predetermined width and being in axial slidable engagement with spaced fasteners passing through each of the slots (Fig.2b and 4).
Stahl et al. disclose a filler or spacer arrangement employed in the gap (60, Fig.2 and 3).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have secured the wall frame assembly of Stodola to concrete surfaces as taught by Baryla so to provide the ability for a concrete structure to deflect and move without damaging the concrete or the associated walls.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the framework of a wall of Stodola from aluminum or steel track having elongated slots as taught by Baryla such as is well known in the art. Track framing is relatively lightweight and they are also termite resistant. The interchangeability between wooden studs, headers and footers and metal studs, and channel track is notoriously well known, both of which having pros and cons. The elongated slots enable the wall and the associated ceilings and floors to shift relative to one another due to deflections or movements caused by weather, temperature, earthquakes, etc.
Lastly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided the wall assembly of Stodola with a gasket like sealing member which fills the space between the track and the structure as well as seals the space between the track and the structure thereby preventing air or moisture from moving about the connections of the walls due to deflection or movement of the buildings.
The slot length and the gap width are selected to accommodate the movement of the structure or else the assembly would not properly function or would fail when the building moved to a certain degree.

    PNG
    media_image1.png
    608
    777
    media_image1.png
    Greyscale

Regarding claim 15, Baryla et al. further discloses a track (301, Fig.3a-3d) wherein each said track ranges in width (depth = width in Column 1 above) from 64mm to 150mm (2.5 inches – 8 inches per table above from provisional application) with a base metal thickness ranging from .5mm-1.5mm (0.0346 inches – 0.1017 inches) and with guideways comprising axially spaced slots (325) with a slot length ranging from 60mm- 310mm (2 inches – 6 inches, claim 6).  
Regarding claim 16, Baryla et al. further discloses disclose wherein the track ranges in width (depth = width in Column 1 above) from 64mm to 150mm (2.5 inches – 8 inches per table above from provisional application) with a base metal thickness ranging from .5mm-1.5mm (0.0346 inches – 0.1017 inches) and with guideways comprising axially spaced slots (325) with a slot length ranging from 60mm-310mm (2 inches – 6 inches, claim 6) according to the following table.
Although Baryla et al. may not specifically disclose the heights of the walls and the distance between storeys of a multi-storey building, Baryla et al. does disclose the relationships between internal walls and building dimensions (Paragraph [0020] and [0021]), it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the tracks, slots, etc. with a dimension that would render the assembly functional with the internal walls and the dimensions of the building in which the assembly would be used. One of ordinary skill in the art would not insert a wall assembly which is designed to accommodate deflection of a specific magnitude if the building is expected or capable of moving more than the predetermined deflection or much less than the predetermined deflection. One skilled ion the art would be able to calculate the deflection with routine experimentation and calculations, and thereby would select the dimensions of the track accordingly.
Regarding claim 19, an in situ rigid wall assembly according to claim 9 wherein each slot has a defined slot length (length of 325) and in multistory buildings the relationship between the distance between storeys, the internal wall height and slot length is such that the slot length is longer for greater distances between storeys (capable of forming the slots with the necessary length; Paragraph [0033]).  Further Baryla et al. discloses dimensions and relationships to the building structure heights and wall heights (Paragraph [0020] and [0021]).
Also noted, claim 19 (as well as claim 17) is marked as “currently amended” but does not contain an amendment.

Claim 11-13 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 8,458,972 B1 to Stodola et al. in view of US 2006/0032157 A1 to Baryla et al. in view of US 2005/0120661 A1 to Paul.

Regarding claim 11, Stodola in view of Baryla does not disclose further comprising: using a track connector bracket between sections of track; the track connector bracket coinciding in use at a location with one of said vertical frame elements.  
Paul discloses a track connector bracket (78, 112, etc.) between sections of track (Fig.12); the track connector bracket coinciding in use at a location with a vertical frame element (vertical frame elements are capable of being inserted at the connector; Fig.4).
It would have been obvious to one of ordinary skill in the art to have formed the track of Stodola in view of Baryla with a track connector as taught by Paul so to ensure the track members are aligned and secured to one another).
Regarding claim 12, Stodola in view of Baryla does not disclose further comprising: using a track connector bracket between sections of track; the track connector bracket coinciding in use at a location with one of said vertical frame elements, securing the vertical frame elements secured to connected track ends through gaps in a connector bracket.  
Paul discloses a track connector bracket (78, 112, etc.) between sections of track (Fig.12); the track connector bracket coinciding in use at a location with a vertical frame element (vertical frame elements are capable of being inserted at the connector; Fig.4); securing the vertical frame elements secured to connected track ends through gaps in a connector bracket (Fig.4’ tracks are secured to vertical framing element through the sides which are a gap between the bracket and the bottom surface of the track).  
It would have been obvious to one of ordinary skill in the art to have formed the track of Stodola in view of Baryla with a track connector as taught by Paul so to ensure the track members are aligned and secured to one another).
Regarding claim 13, Stodola in view of Baryla does not disclose further comprising: using a track connector bracket between sections of track; the track connector bracket coinciding in use at a location with a vertical frame element, locating a track end first over a connector bracket and securing the track end and connector bracket to a concrete roof; and sliding an end of a further track over the already fastened track section and bracket and subsequently securing the further track with the track section in alignment using said fasteners along the further track and also securing it to the bracket.  
Paul discloses a track connector bracket (78, 112, etc.) between sections of track (Fig.12); the track connector bracket coinciding in use at a location with a vertical frame element (vertical frame elements are capable of being inserted at the connector; Fig.4).
It would have been obvious to one of ordinary skill in the art to have formed the track of Stodola in view of Baryla with a track connector as taught by Paul so to ensure the track members are aligned and secured to one another).
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have formed the bracket of Paul from a separate element than the track itself, thereby allowing one to install the track, then install the brackets as necessary without the need to cut a tongue bracket from the track when not needed. Forming the track from separable parts is well known in the art and will not yield unexpected results.
Regarding claim 18, Stodola and Baryla does not specifically disclose including the further step of having a head of a said fastener position in a gap in an end of a vertical frame element.  
Paul discloses wherein at least one stud (16, 18, 20) has an end gap to accommodate as head of a said fastener (end of the stud is open, therefore capable of accommodating a head of a fastener).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have provided fasteners through the track of Stodola in view of Baryla and in an end gap of the studs so to enable an installed to provide fasteners at the desired spacing along the track and further the fastener within the stud will prevent tampering or damage to the fasteners since the fastener is protected within the vertical framing member.

Allowable Subject Matter
Claim 17 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 22 is allowed.

Response to Arguments
Applicant's arguments filed 23 June 2022 have been fully considered but they are not persuasive. 
Regarding the 112 rejection of claim 16, applicant argues that the distance between stories and wall height is relevant to the track. This may in fact be true, but the claim does not recite wall height and further does not positively include distance between storeys of a building. The claim is directed to a wall assembly. The dimensions of the slot cannot be defined by other dimensions which are not positively recited in the claim.
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant argues that Stodola teaches a rigid frame designed for vertical deflection and that Baryla et al. teach movement for horizontal deflection but teach away from a rigid frame. This is not found to be persuasive. The teachings of Baryla et al. were not construed as teaching away from rigid frame structures, the teachings of Baryla et al. were simply finding a solution for vertical deflection. Therefore combining the teachings of the horizontal deflection/movement with Stodola who has a system for vertical deflecting rigid frames cures both the vertical and the horizontal aspects of deflection of multi-storey buildings.
The idea of replacing a wooden structure of Stodola with the tracks taught by Baryla et al. are so well known in the art of building construction. Wood framing elements and metallic framing elements both have the pros and cons. One of ordinary skill in the art would have acknowledged the obviousness of replacing wooden studs and tracks with metallic studs and tracks.
The combination of the Stodola and Baryla et al. takes two known solutions to handling deflection from different directions and combines them into a single assembly which will provide the needed strength for a multi-storey building but further will enable the building to deflect and thereby assist the building in times of great winds, forces, etc. from storms or other causes.

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN D KWIECINSKI whose telephone number is (571)272-5160. The examiner can normally be reached Monday - Thursday from 8:30 am to 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Mattei can be reached on (571) 272-3238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



RDK
/RYAN D KWIECINSKI/Primary Examiner, Art Unit 3635